FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                    June 13, 2014
                                TENTH CIRCUIT
                                                                Elisabeth A. Shumaker
                                                                    Clerk of Court

 CHRIS TILLOTSON,

              Plaintiff - Appellant,

 v.                                                      No. 14-1003
                                               (D.C. No. 1:13-CV-03421-LTB)
 T.J. McCOY,                                              (D. Colo.)

              Defendant - Appellee.


                           ORDER AND JUDGMENT *


Before GORSUCH, MURPHY, and HOLMES, Circuit Judges.



      After examining Appellant’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Proceeding pro se, Chris Tillotson appeals the dismissal of the civil rights

action he brought pursuant to 42 U.S.C. § 1983. In the complaint, filed on



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
December 18, 2013, Tillotson alleged Defendant, a police officer, injured him

during an arrest. He also asserted a claim of false imprisonment. In his request

for relief, Tillotson stated: “The only relief that I am asking for is to have my

charges dropped or reduced so I can put this mess behind me.”

      The district court dismissed Tillotson’s § 1983 complaint without

prejudice, concluding the remedy Tillotson seeks is only available to him in an

action for a writ of habeas corpus. See Preiser v. Rodriguez, 411 U.S. 475, 504

(1973). To the extent Tillotson’s claims implicitly challenge the validity of his

state conviction, the district court dismissed those claims as barred by Heck v.

Humphrey, 512 U.S. 477, 486-87 (1994) (“In order to recover damages for

allegedly unconstitutional conviction or imprisonment, or for other harm caused

by actions whose unlawfulness would render a conviction or sentence invalid, a

§ 1983 plaintiff must prove that the conviction or sentence has been reversed on

direct appeal, expunged by executive order, declared invalid by a state tribunal

authorized to make such determination, or called into question by a federal

court’s issuance of a writ of habeas corpus.”).

      Having reviewed the record, Tillotson’s appellate brief, and the applicable

law, we conclude the dismissal of Tillotson’s § 1983 complaint without prejudice

was proper. Accordingly, finding no reversible error, we affirm the district

court’s dismissal of Tillotson’s complaint for substantially the reasons stated in

the district court’s order dated December 23, 2013.

                                         -2-
      Tillotson has also filed a motion seeking to proceed in forma pauperis on

appeal. We cannot grant his motion unless he is able to “show a financial

inability to pay the required filing fees and the existence of a reasoned,

nonfrivolous argument on the law and facts in support of the issues raised on

appeal.” DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991). In light

of the district court’s clear and concise order and the absence of any reasoned

argument in Tillotson’s appellate brief, this court concludes Tillotson’s appeal is

frivolous. 1 Because Tillotson’s appeal is frivolous, his motion to proceed in

forma pauperis is denied. Tillotson is reminded of his responsibility to

immediately remit any unpaid balance of the appellate filing fee.

                                           ENTERED FOR THE COURT


                                           Michael R. Murphy
                                           Circuit Judge




      1
       Tillotson is confined at the Colorado Mental Health Institute in Pueblo,
Colorado. Because we conclude Tillotson’s appeal is frivolous, it is unnecessary
to determine whether he is a prisoner within the meaning of the Prison Litigation
Reform Act.

                                          -3-